                                          Case 3:18-cv-07012-JCS Document 145 Filed 06/17/21 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                   6     TONETTE L. VAZQUEZ,                                Case No. 18-cv-07012-JCS
                                                        Plaintiff,                          ORDER DENYING MOTION TO
                                   7
                                                                                            APPOINT COUNSEL AND FOR
                                                 v.                                         EXTENSION OF TIME
                                   8
                                         ALEJANDRO MAYORKAS,                                Re: Dkt. No. 141
                                   9
                                                        Defendant.
                                  10
                                  11
                                  12          Plaintiff Tonette Vazquez, pro se, moves for appointment of counsel and for an extension
Northern District of California
 United States District Court




                                  13   of time. That motion is DENIED for the reasons stated in the Court’s March 3, 2021 order (dkt.
                                  14   125) denying a similar motion.
                                  15          Ms. Vazquez also objects to the Court’s determination that she waived attorney-client
                                  16   privilege with respect to communications regarding the purported settlement. “The privilege
                                  17   which protects attorney-client communications may not be used both as a sword and a shield.”
                                  18   Chevron Corp. v. Pennzoil Co., 974 F.2d 1156, 1162 (9th Cir. 1992). By asserting that her then-
                                  19   attorneys entered a settlement agreement without authorization and pressured her to accept it, Ms.
                                  20   Vazquez has placed her communications with her then-attorneys directly at issue in the case.
                                  21   Under such circumstances, the attorney-client privilege is waived. See AT & T Mobility LLC v.
                                  22   Yeager, No. 2:13-cv-0007-KJM-DAD, 2014 WL 6633374, at *5 (E.D. Cal. Nov. 21, 2014)
                                  23   (holding that where “a client alleges an attorney acted without authorization,” the client “in all
                                  24   probability waives the attorney client privilege” (citing Bittaker v. Woodford, 331 F.3d 715, 719
                                  25   (9th Cir. 2003))).
                                  26          IT IS SO ORDERED.
                                  27   Dated: June 17, 2021                             ______________________________________
                                                                                        JOSEPH C. SPERO
                                  28                                                    Chief Magistrate Judge
